Title: Samuel Harrison Smith to Alexander J. Dallas, 17 October 1816 (Abstract)
From: Smith, Samuel Harrison
To: Dallas, Alexander James


        § Samuel Harrison Smith to Alexander J. Dallas. 17 October 1816, Treasury Department, Revenue Office. “A keeper being requisite for a new Light House erected on Race Point, the name of Joshua Dyer, with the accompanying recommendations, are respectfully submitted for the consideration of the President. It is also requisite that the salary of the keeper be fixed, which, it is proposed, shall be three hundred dollars.”
      